Cite as 2015 Ark. 130

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered March   19, 2015
          IN RE SUPREME COURT
          COMMITTEE ON THE
          UNAUTHORIZED
          PRACTICE OF LAW




                                     PER CURIAM

      J.T. Skinner, Esq., of Batesville, First Congressional District, is appointed to the

Supreme Court Committee on the Unauthorized Practice of Law for a three-year term to

to expire on May 31, 2018. The court thanks Mr. Skinner for accepting appointment to this

important committee.

       James Streett, Esq., of Russellville, Third Congressional District, and Mr. Randy

Hyde of Little Rock (at-large position) are reappointed to the Supreme Court Committee on

the Unauthorized Practice of Law for terms to expire on May 31, 2017. The court thanks

these members for their continued service.

      The court expresses its gratitude to Judge Chris Morledge of Forrest City for his

service to the committee.